                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                      Case No. 16-cv-06607-SI
                                   8                    Plaintiff,
                                                                                            ORDER FOR CASE MANAGEMENT
                                   9             v.                                         STATEMENTS
                                  10     MIKE HANSEN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This is a pro se prisoner’s civil rights action in which plaintiff alleges claims arising out of

                                  14   his July 4, 2012, arrest by Concord police officers Daniel Smith and Mike Hansen, who responded

                                  15   to a 911 call reporting a fight or a domestic disturbance at plaintiff’s apartment. The only remaining

                                  16   claims are (1) a Fourth Amendment claim against officers Hansen and Smith for an unreasonable

                                  17   search based on the warrantless entry of the residence, and (2) a Fourth Amendment claim against

                                  18   officers Hansen and Smith for excessive force based on three uses of force (i.e., allegedly beating

                                  19   Torres upon entry into the residence, after he was handcuffed, and when he was at the police station).

                                  20   Docket No. 103. Summary judgment was granted against plaintiff on his false arrest, false

                                  21   imprisonment, and Monell claims. Id. A settlement conference was held on December 11, 2019,

                                  22   but the parties were unable to reach a settlement.

                                  23          This action has been pending for more than three years, and it is now time to move toward

                                  24   trial. The parties may be ready for trial right now, but the court wants some information from them

                                  25   so that the court can, among other things, set a discovery cut-off and a trial date. Accordingly, the

                                  26   parties must file and serve case management statements no later than February 21, 2020, in which

                                  27   they provide the following information:

                                  28
                                   1                  (1) Discovery. Describe specifically the discovery that remains to be done. State

                                   2          who/what you plan to subpoena and who you plan to depose. State whether you plan to

                                   3          request a production of documents, propound interrogatories, and/or make a request for

                                   4          admissions. Propose a discovery schedule (that includes the approximate date on which each

                                   5          discovery request will be made) and a discovery cut-off date.

                                   6                  (2) Further motions. State whether you intend to file any further motions and

                                   7          specifically identify those motions.

                                   8                  (3) Trial planning. State the date on which you will be ready for trial, and list the

                                   9          dates of any pre-arranged vacations or other dates of unavailability in the next twelve

                                  10          months. Provide an estimate of the number of days needed for trial. List the names of all of

                                  11          your intended witnesses for trial.1 For each such witness, state briefly the testimony

                                  12          expected from that witness. List the types of experts that you intend to call as witnesses.
Northern District of California
 United States District Court




                                  13   The case management statements do not need to be jointly prepared.

                                  14          Finally, defense counsel Amy Rothman has brought to the court’s attention her view that

                                  15   plaintiff has been engaging in “untruthful and baseless personal attacks on [her] integrity and

                                  16   character.” Docket No. 117-1 at 3. His attacks have been made in filings in this action, in an

                                  17   unrelated Ninth Circuit appeal, in an email to “essentially” counsel’s entire law firm, and in a

                                  18   complaint he filed with the California State Bar, as well as verbally. Id. Attorney Rothman declares

                                  19   that, given the foregoing and the fact that plaintiff is no longer incarcerated, plaintiff’s “aggressive,

                                  20   hostile and inappropriate behavior towards counsel at his deposition” “has raised some real safety

                                  21   concerns” for her. Id. 2 At this point, the court will take no action because defendants do not request

                                  22

                                  23          1
                                                 Plaintiff is informed that he needs to make arrangements to pay witness fees and expert
                                  24   witness fees. The expenditure of public funds on behalf of an indigent litigant is proper only when
                                       authorized by Congress. See United States v. MacCollom, 426 U.S. 317, 321 (1976); Tedder v.
                                  25   Odel, 890 F.2d 210, 211 (9th Cir. 1989). The in forma pauperis statute does not authorize the district
                                       court to waive witness fees or expenses paid to the witnesses, see Dixon v. Ylst, 990 F.2d 478, 480
                                  26   (9th Cir. 1992); Tedder, 890 F.2d at 211-12. Therefore, even though plaintiff is proceeding in forma
                                       pauperis, he must make arrangements to pay witness fees and travel expenses for any witnesses he
                                  27   intends to call at trial.
                                              2
                                  28           If an occasion arises when counsel has immediate concerns about her personal safety, it
                                       would be more appropriate to contact a law enforcement agency.
                                                                                       2
                                   1   sanctions and do not cite any legal authorities in support of a view that plaintiff’s conduct in this

                                   2   action is sanctionable. Without making any finding as to whether plaintiff engaged in the alleged

                                   3   conduct or the conduct was improper, the court reminds the parties that the court has power under

                                   4   the Federal Rules of Civil Procedure to impose both monetary and nonmonetary sanctions on pro

                                   5   se litigants and attorneys for certain improper conduct. See, e.g., Fed. R. Civ. P. 11, 16, 37, 41(a).

                                   6   The court also has the inherent power to impose monetary and nonmonetary sanctions against both

                                   7   attorneys and parties for bad faith conduct in the litigation or willful disobedience of a court order.

                                   8   See Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1980). The court expects the parties to exercise a

                                   9   reasonable degree of civility in their conduct of this litigation. If a party can think of no other reason

                                  10   to be civil, he should be mindful that harassing, threatening, and obnoxious behavior typically does

                                  11   not make a favorable impression on jurors.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 21, 2020

                                  14                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
